DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 3/16/2022 included reference JP 4093273 B2. No relevance to the instant application could be determined from the submitted English abstract. This reference has been included in the application but its contents have not been considered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment including both the drag bias member and the clamp bias member (as recited in claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-17 are each direct to a clamp. However, the body of claims 16-17 recite structure of a clamp transport path which appears to be separate and distinct from the claim itself. Thus it is not clear what the scope of claims 16-17 actually is. Applicant could overcome this rejection by reciting the preamble of claim 16 as: 
--16.	The clamp of claim 1, in combination with a transport mechanism, comprising:--
	Claim 17 could be modified in a similar manner to overcome the 112(b) rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland-Letz (US 4,158,456).
With respect to claim 1, Holland-Letz disclose a clamp, comprising: 
a chassis 5,6; 
a swingarm 9 disposed on the chassis 5,6 (as shown in Fig. 2 of Holland-Letz); 
a clamp wheel 13 disposed on a first end of the swingarm 9 to engage with a drag portion 4 of the chassis 5,6 (as shown in Fig. 1 of Holland-Letz); and 
an auxiliary bias member 16 to, when actuated by compression, exert a force against the clamp wheel 13 to resist a rotation of the clamp wheel 13 (Holland-Letz, col. 5, lines 23-27).
With respect to claim 2, Holland-Letz discloses a clamp bias member 10 engaged with the swingarm 9 to bias the clamp wheel 13 towards the drag portion 4 (as shown in Fig. 1 of Holland-Letz).
With respect to claim 3, Holland-Letz discloses that the swingarm 9 is hingeably engaged with the chassis 5,6 at a fulcrum (“bearing shaft of the separating roller 8,” Holland-Letz,, col. 4, lines 22-24; Figs. 1-2) of the swingarm 9.
With respect to claim 4, Holland-Letz discloses that the clamp bias member 10 is engaged with a second end of the swingarm 9 (as shown in Fig. 1 of Holland-Letz), the clamp bias member 10 to exert a force on the second end and the swingarm 9 to transfer the force through the fulcrum so as to bias the clamp wheel 13 towards the drag portion 4 (as shown in Fig. 1 of Holland-Letz).
With respect to claim 5, Holland-Letz discloses that the clamp is to clamp media 3 in between the clamp wheel 13 and the drag portion 4 (Holland-Letz, col. 5, lines 20-27). 
With respect to claims 16, this claim is directed to a clamp. The claim, as recited, does not appear to include a transport path nor does it appear reasonable to interpret a clamp as including a transport path or a rib disposed along a clamp transport path. When interpreting claim 16 as being only directed to a clamp (as the preamble indicates), claims 16 is simply a statement of the intention of using the clamp with a rib disposed along a clamp. Since claim 16 does not recite any further structure of the clamp itself, it is rejected along with claim 1. 
With respect to claim 17, similarly to claim 16, claim 17 does not recite any further structure of the clamp itself and is therefore rejected along with claims 16 and 1. 

Claim 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al. (US 4,852,868).
With respect to claim 6, Fukui et al. disclose a media clamp, comprising:
a swingarm 30 pivotably disposed on a chassis (main body of a copying apparatus; Fukui
et al., col. 2, lines 50-53 and col. 4, lines 9-11; Fig. 3);
a clamp wheel 20 disposed on a first end of the swingarm 30;
a drag wheel 15 disposed on the chassis adjacent to the clamp wheel 20 (as shown in Fig.
3 of Fukui et al.);
a clamp bias member 32 to urge the swingarm 30 in a pivoting direction relative to the
chassis such that the clamp wheel 20 is urged towards the drag wheel 15 (Fukui et al., col. 4,
lines 10-12; Fig. 3); and
an auxiliary bias member 22 to exert a force against the clamp wheel 20 (as shown in Fig.
3 of Fukui et al.), the force to periodically increase in magnitude. Note, the language “the force
to periodically increase in magnitude” is a recitation of a desired result without the positive
recitation of any structure to carry out that result.
With respect to claim 10, Fukui et al. disclose a media transporter, comprising:
a track 2 comprising a transport path (for transporting sheets); and
a clamp to engage with the track to transport media along the transport path, comprising:
a swingarm 30 pivotably disposed on a chassis (main body of a copying
apparatus; Fukui et al., col. 2, lines 50-53 and col. 4, lines 9-11; Fig. 3);
a clamp wheel 20 disposed on a first end of the swingarm 30;
a drag wheel 15 disposed on the chassis adjacent to the clamp wheel;
a clamp bias member 32 to urge the swingarm in a pivoting direction relative to
the chassis such that the clamp wheel 20 is urged towards the drag wheel 15 (Fukui et al.,
col. 4, lines 10-12); and
an auxiliary bias member 22 to exert a force against the clamp wheel 20 to resist a
rotation of the clamp wheel 20 (the friction created by pressing clamp wheel 20 to drag portion 15 will cause the clamp wheel 20 to resist rotation to a certain extent), the force to periodically increase in magnitude. Note, the language, “the force to periodically increase in magnitude” is a recitation of a desired result without the positive recitation of any structure to carry out that result. The media transporter disclosed by Fukui et al. would be capable of periodically increasing the magnitude of force exerted by the auxiliary bias member to the extent that Applicant’s structure is capable of doing so. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US
4,852,868), as applied to clam 6 above, and further in view of Acton et al. (US 2007/0102871).
With respect to claim 7, Fukui et al. disclose the claimed media clamp except for the drag
bias member. However, Acton et al. teach a similar media clamp including a drag bias member
50 exerting an inward torque on a drag wheel 44 to resist an outward rotation of the drag wheel
44 (bias member 50 resists rotation in both inward and outward rotations). It would have been
obvious before the effective filing date of the claimed invention to a person having ordinary skill
in the art to combine the teaching of Acton et al. with the media clamp disclosed by Fukui et al.
for the advantage of preventing unwanted rotation of the drag wheel 44.
With respect to claim 8, Fukui et al. in view of Acton et al. disclose that the media clamp
is to pinch media in between the clamp wheel 20 and the drag wheel 15, the clamp bias member
32 and the drag bias member 50 each to resist the media moving in an outward direction.
With respect to claim 9, Fukui et al. disclose that the auxiliary bias member 22 comprises
a first portion to exert a force against the clamp wheel (the bearing portion of 22 that supports
clamp wheel 22) and a second portion that is capable of periodically engaging with a pressing
component. It is noted that the pressing component is not positively claimed as part of the
invention and therefore is not required to be met by the prior art.

Allowable Subject Matter
Claims 11-15 and 19-20 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive of any error in the above rejection.
Regarding Applicant’s arguments to the objection to the drawings (page 9 of Applicant’s response), it is noted that Applicant shows an embodiment with the clamp bias member (218 as shown in Figs. 2A and 2B) and Applicant shows an embodiment with the drag bias member (334 as shown in Figs. 3C and 3D). However, from Figs. 21, 2b, 3C, and 3D the clamp bias member 218 and the drag bias member 334 appear to occupy the same space. Thus, it is not clear how one embodiment can contain both these structures. It appears, at the very least, that an additional drawing is required to show how both structures coexist together in one embodiment.  
In view of Applicant’s amendment to claim 1, the examiner has applied new prior art, Holland-Letz, to claims 1-5. 
In view of Applicant’s arguments regarding claim 6 and the Fukui et al reference, the examiner disagrees. Applicant argues that Fukui et al. do not teach or suggest the clamp bias member and auxiliary bias member as claimed. However, Fukui et al. teach a clamp bias member 32 (or “23” as shown in the drawings) to urge the swingarm 30 in a pivoting direction relative to the chassis such that the clamp wheel 20 is urged towards the drag wheel 15 (Fukui et al., col. 4, lines 10-12; Fig. 3). The roller frame 22 disclosed by Fukui et al., can be considered an auxiliary bias member 22 to exert a force against the clamp wheel 20 because the force of spring 32 (or 23) is exerted on the auxiliary bias member 22 which then transfers the force to the axle 20a and the clamp wheel 20 (as shown in Fig. 2 of Fukui et al.). Thus, Fukui et al. does indeed anticipate claim 6 and the rejection of claims 6-9 is maintained. 
Similarly, Fukui et al. is interpreted in the same manner with respect to claim 10. Additionally, the force pressing clamp wheel 20 to drag wheel 15 would inherently resist rotation of the clamp wheel to some extent (that is, a stronger force would be required to overcome the nip pressure created between clamp wheel 20 and drag wheel 15). Thus the rejection of claim 10 is maintained.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 







system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 4, 2022